Exhibit 10.2

BROADCOM LIMITED

SECOND AMENDED AND RESTATED EMPLOYEE SHARE PURCHASE PLAN

(EFFECTIVE AS OF MARCH 15, 2016)

Broadcom Limited, a company organized under the laws of Singapore (the
“Company”), hereby adopts the Broadcom Limited Employee Share Purchase Plan, as
amended and restated herein and as may be amended from time to time (the
“Plan”), effective as of March 15, 2016. This Plan amends and restates in its
entirety the Avago Technologies Limited Employee Share Purchase Plan, as amended
and restated effective as of June 2, 2010 (the “First Amended and Restated
Plan”).

1. Purpose. The purposes of the Plan are as follows:

(a) To assist employees of the Company and its Designated Subsidiaries (as
defined below) in acquiring a share ownership interest in the Company.

(b) To help employees provide for their future security and to encourage them to
remain in the employment of the Company and its Designated Subsidiaries.

This Plan includes two components: the Section 423 Component (as defined below)
and the Non-Section 423 Component (as defined below). It is the intention of the
Company to have the Section 423 Component qualify as an “employee stock purchase
plan” under Section 423(b) of the United States Internal Revenue Code of 1986,
as amended (the “Code”). The provisions of the Section 423 Component,
accordingly, shall be construed so as to extend and limit participation on a
uniform and nondiscriminatory basis consistent with the requirements of
Section 423 of the Code. In addition, this Plan authorizes the grant of Options
under the Non-Section 423 Component, which need not qualify as options granted
pursuant to an “employee stock purchase plan” under Section 423 of the Code;
such Options granted under the Non-Section 423 Component shall be granted
pursuant to separate Offerings containing such sub-plans, appendices, rules or
procedures as may be adopted by the Administrator and designed to achieve tax,
securities laws or other objectives for Eligible Employees and the Designated
Subsidiaries in locations outside of the U.S. Except as otherwise provided
herein, the Non- Section 423 Component will operate and be administered in the
same manner as the Section 423 Component. Offerings intended to be made under
the Non-Section 423 Component will be designated as such by the Administrator at
or prior to the time of such Offering.

For purposes of this Plan, the Administrator may designate separate Offerings
under the Plan, the terms of which need not be identical, in which Eligible
Employees will participate, even if the dates of the applicable Offering
Period(s) in each such Offering is identical, provided that the terms of
participation are the same within each separate Offering under the Section 423
Component as determined under Section 423 of the Code.

2. Definitions.

(a) “Administrator” shall mean the administrator of the Plan, as determined
pursuant to Section 14 hereof.

(b) “Board” shall mean the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

(c) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

(d) “Committee” shall mean the committee appointed to administer the Plan
pursuant to Section 14 hereof.

(e) “Company” shall mean Broadcom Limited, a company organized under the laws of
Singapore, and any successor by merger, consolidation or otherwise.

(f) “Compensation” shall mean all base straight time gross earnings and
commissions, exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses, expense reimbursements, fringe
benefits and other compensation.

(g) “Designated Subsidiary” shall mean any Subsidiary which is a “related
corporation” of the Company within the meaning of Section 6 of the Companies Act
(Chapter 50 of Singapore) and has been designated by the Administrator from time
to time in its sole discretion as eligible to participate in the Plan, such
designation to specify whether such participation is in the Section 423
Component or Non-Section 423 Component. For the avoidance of doubt, a Designated
Subsidiary that participates in the Section 423 Component will not participate
in the Non-Section 423 Component. The Administrator may designate, or terminate
the designation of, a Subsidiary as a Designated Subsidiary in either the
Section 423 Component or Non-Section 423 Component without the approval of the
shareholders of the Company.

(h) “Effective Date” shall mean July 31, 2009 (the date on which shareholders of
the Company approved the original Employee Stock Purchase Plan).

(i) “Eligible Employee” shall mean an Employee of the Company or a Designated
Subsidiary: (i) who does not, immediately after the Option is granted, own
shares possessing five percent (5%) or more of the total combined voting power
or value of all classes of shares of the Company, a Parent or a Subsidiary;
(ii) whose customary employment is for more than twenty (20) hours per week; and
(iii) whose customary employment is for more than five (5) months in any
calendar year. For purposes of clause (i), the rules of Section 424(d) of the
Code with regard to the attribution of share ownership shall apply in
determining the share ownership of an Employee, and shares which an Employee may
purchase under outstanding Options shall be treated as shares owned by the
Employee. Notwithstanding the foregoing the Administrator may exclude from
participation in the Section 423 Component of the Plan as an Eligible Employee
any Employee who is a citizen or resident of a jurisdiction other than the
United States (without regard to whether they are also a citizen of the United
States or a resident alien (within the meaning of Section 7701(b)(1)(A) of the
Code)) if either (A) the grant of the Option is prohibited under the laws of the
jurisdiction governing such Employee, or (B) compliance with the laws of such
jurisdiction would cause the Section 423 Component, any Offering thereunder or
the Option granted thereunder to violate the requirements of Section 423 of the
Code; provided that any such exclusion shall be applied in an identical manner
under each Offering to all Employees in such Offering, in accordance with
Treasury Regulation Section 1.423-2(e). Further notwithstanding the foregoing,
with respect to the Non-Section 423 Component, sentences one through three
hereof shall apply in determining who is an “Eligible Employee,” except (A) the
Administrator may limit eligibility further within the Company or a Designated
Subsidiary so as to only designate some Employees of the Company or a Designated
Subsidiary as Eligible Employees, and (B) to the extent sentences one through
three hereof are not consistent with applicable local laws, in which case
applicable local laws shall control.

 

2



--------------------------------------------------------------------------------

(j) “Employee” shall mean any person who renders services to the Company or a
Subsidiary in the status of an employee within the meaning of Code
Section 3401(c). “Employee” shall not include any director of the Company or a
Subsidiary who does not render services to the Company or a Subsidiary in the
status of an employee within the meaning of Code Section 3401(c). For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company or Designated Subsidiary and meeting the requirements of Treasury
Regulation Section 1.421-1(h)(2). Where the period of leave exceeds three
(3) months and the individual’s right to reemployment is not guaranteed either
by statute or by contract, the employment relationship shall be deemed to have
terminated on the first day following such three (3)-month period.

(k) “Enrollment Date” shall mean the first Trading Day of each Offering Period.

(l) “Enrollment Deadline” shall have the meaning given to it in Section 5(a).

(m) “Equity Restructuring” means a non-reciprocal transaction (i.e. a
transaction in which the Company does not receive consideration or other
resources in respect of the transaction approximately equal to and in exchange
for the consideration or resources the Company is relinquishing in such
transaction) between the Company and its shareholders, such as a share split,
spin-off, rights offering, nonrecurring share dividend or recapitalization
through a large, nonrecurring cash dividend, that affects the Ordinary Shares
(or other securities of the Company) or the share price of Ordinary Shares (or
other securities) and causes a change in the per share value of the Ordinary
Shares underlying outstanding Options.

(n) “Exercise Date” shall mean the last Trading Day of each Offering Period.

(o) “Fair Market Value” shall mean, as of any date, the per share value of the
Ordinary Shares determined as follows:

(i) If the Ordinary Shares are listed on any established stock exchange or a
national market system, Fair Market Value shall be the per share closing sales
price for the Ordinary Shares (or the per share closing bid, if no sales were
reported) as quoted on such exchange or system for such date, or if no bids or
sales were reported for such date, then the per share closing sales price (or
the per share closing bid, if no sales were reported) on the trading date
immediately prior to such date during which a bid or sale occurred, in each
case, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

(ii) If the Ordinary Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported, Fair Market Value shall be the mean
of the per share closing bid and asked prices for the Ordinary Shares on such
date, or if no per share closing bid and asked prices were reported for such
date, the date immediately prior to such date during which closing bid and asked
prices were quoted for the Ordinary Shares, in each case, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Ordinary Shares, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

(p) “Non-Section 423 Component” shall mean those Offerings under the Plan,
together with the sub-plans, appendices, rules or procedures, if any, adopted by
the Administrator as a part of this Plan, in each case, pursuant to which
Options may be granted to non-U.S. Eligible Employees that need not satisfy the
requirements for options granted pursuant to an “employee stock purchase plan”
that are set forth under Section 423 of the Code.

 

3



--------------------------------------------------------------------------------

(q) “Offering” shall mean an offer under the Plan of an Option that may be
exercised during an Offering Period as further described in Sections 4 and 8.
Unless otherwise specified by the Administrator, each Offering to the Eligible
Employees of the Company or a Designated Subsidiary shall be deemed a separate
Offering, even if the dates and other terms of the applicable Offering Periods
of each such Offering are identical and the provisions of the Plan will
separately apply to each Offering. To the extent permitted by U.S. Treasury
Regulation Section 1.423-2(a)(1), the terms of each separate Offering under the
Section 423 Component need not be identical, provided that the terms of the
Section 423 Component and an Offering thereunder together satisfy U.S. Treasury
Regulation Section 1.423-2(a)(2) and (a)(3).

(r) “Offering Date” shall mean March 15, 2016 and each September 15 and March 15
thereafter. Offering Dates may be changed pursuant to Section 4 of this Plan.

(s) “Offering Period” shall mean subject to Section 24, each approximately six
(6) month period beginning on an Offering Date and ending on the next succeeding
Exercise Date. The first Offering Period shall commence March 15, 2016. The
duration and timing of Offering Periods may be changed pursuant to Section 4 of
this Plan.

(t) “Option” means an option to purchase the Ordinary Shares on an Exercise Date
that is granted under the Plan.

(u) “Ordinary Shares” shall mean the ordinary shares of the Company, no par
value.

(v) “Parent” means any entity, other than the Company, in an unbroken chain of
entities ending with the Company if, at the time of the determination, each of
the entities other than the Company owns shares possessing 50% or more of the
total combined voting power of all classes of shares in one of the other
entities in such chain.

(w) “Participant” means an Eligible Employee who is granted an Option under this
Plan.

(x) “Plan” shall mean this Broadcom Limited Employee Share Purchase Plan,
including both the Section 423 Component and the Non-Section 423 Component and
any other sub-plans or appendices hereto, as amended and/or restated from time
to time.

(y) “Purchase Price” shall mean 85% of the Fair Market Value of one Ordinary
Share on the Enrollment Date or on the Exercise Date, whichever is lower;
provided, however, that the Purchase Price may be adjusted by the Administrator
pursuant to Section 20.

(z) “Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance issued
after the Effective Date.

(aa) “Section 423 Component” shall mean those Offerings under the Plan that are
intended to meet the requirements set forth in Section 423(b) of the Code.

(bb) “Subsidiary” shall mean any entity, other than the Company, in an unbroken
chain of entities beginning with the Company if, at the time of the
determination, each of the entities other than the last entity in an unbroken
chain owns shares possessing 50% or more of the total combined voting power of
all classes of shares in one of the other entities in such chain.

(cc) “Trading Day” shall mean a day on which the Nasdaq Stock Market is open for
trading.

 

4



--------------------------------------------------------------------------------

3. Eligibility.

(a) Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Enrollment Date for an Offering Period shall be eligible
to participate in the Plan during such Offering Period, subject to the
requirements of Section 5 and, with respect to the Section 423 Component of the
Plan, the limitations imposed by Section 423(b) of the Code.

(b) Each person who, during the course of an Offering Period, first becomes an
Eligible Employee subsequent to the Enrollment Date will be eligible to become a
Participant in the Plan on the first Enrollment Date following the day on which
such person becomes an Eligible Employee, subject to the requirements of
Section 5 and, with respect to the Section 423 Component of the Plan, the
limitations imposed by Section 423(b) of the Code.

(c) No Eligible Employee shall be granted an Option under the Plan which permits
such Eligible Employee rights to purchase Ordinary Shares under the Plan, and to
purchase shares under all other employee share purchase plans of the Company,
any Parent or any Subsidiary subject to the Section 423, to accrue at a rate
which exceeds $25,000 of fair market value of such shares (determined at the
time the Option is granted) for each calendar year in which the Option is
outstanding at any time. For purpose of the limitation imposed by this
subsection, the right to purchase Ordinary Shares under an Option accrues when
the Option (or any portion thereof) first becomes exercisable during the
calendar year, the right to purchase Ordinary Shares under an Option accrues at
the rate provided in the Option, but in no case may such rate exceed $25,000 of
fair market value of such Ordinary Shares (determined at the time such Option is
granted) for any one calendar year, and a right to purchase Ordinary Shares
which has accrued under an Option may not be carried over to any other Option.
This limitation shall be applied in accordance with Section 423(b)(8) of the
Code and the Treasury Regulations thereunder.

4. Offering Periods. Subject to Section 24, the Plan shall be implemented by
successive approximately six (6) month Offering Periods, the first of which
shall commence on March 15, 2016. A new Offering Period shall commence following
the expiration of each preceding Offering Period until the Plan expires or is
terminated in accordance with Section 20 hereof. The Administrator shall have
the power to change the duration of Offering Periods (including the Offering
Dates and the Exercise Dates thereof) with respect to future offerings if such
change is announced at least five (5) days prior to the scheduled beginning of
the first Offering Period to be affected thereafter. In no event may an Offering
Period exceed twenty-seven (27) months in duration.

5. Participation.

(a) An Eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions in a form acceptable to
the Company and filing it with the Company’s payroll office or external stock
plan agent, as determined by the Administrator, five (5) days (or such shorter
or longer period as may be determined by the Administrator, in its sole
discretion) prior to the applicable Enrollment Date (the “Enrollment Deadline”).

 

5



--------------------------------------------------------------------------------

(b) Each person who first becomes an Eligible Employee subsequent to the
Enrollment Date for any Offering Period, will be eligible to become a
Participant in the Plan on the first Enrollment Date following the day on which
such person becomes an Eligible Employee. Such person may become a Participant
in the Plan by completing a subscription agreement authorizing payroll
deductions in a form acceptable to the Company and filing it with the Company’s
payroll office no later than the Enrollment Deadline.

(c) Except as provided in subsection (a), payroll deductions for a Participant
shall commence on the first payroll following the Enrollment Date and shall end
on the last payroll in the Offering Period to which such authorization is
applicable, unless sooner terminated by the Participant as provided in
Section 10 hereof.

(d) During a leave of absence approved by the Company or a Subsidiary and
meeting the requirements of Treasury Regulation Section 1.421-1(h)(2), a
Participant may continue to participate in the Plan by making cash payments to
the Company on each pay day equal to the amount of the Participant’s payroll
deductions under the Plan for the pay day immediately preceding the first day of
such Participant’s leave of absence. If a leave of absence is unapproved or
fails to meet the requirements of Treasury Regulation Section 1.421-1(h)(2), the
Participant will cease automatically to participate in the Plan. In such event,
the Company will automatically cease the Participant’s payroll deductions under
the Plan. The Company will pay to the Participant his or her total payroll
deductions for the Offering Period, in cash in one lump sum (without interest),
as soon as practicable after the Participant ceases to participate in the Plan.

(e) A Participant’s completion of a subscription agreement will enroll such
Participant in the Plan for each successive Offering Period on the terms
contained herein and therein until the Participant either submits a new
subscription agreement, withdraws from participation under the Plan as provide
in Section 10 hereof or otherwise becomes ineligible to participate in the Plan.

(f) Notwithstanding any other provisions of the Plan to the contrary, in
non-U.S. jurisdictions where participation in the Plan through payroll
deductions is prohibited, the Administrator may provide that an Eligible
Employee may elect to participate through contributions to his or her account
under the Plan in a form acceptable to the Administrator in lieu of or in
addition to payroll deductions; provided, however, that, for any Offering under
the Section 423 Component, the Administrator must determine that any alternative
method of contribution is applied on an equal and uniform basis to all Eligible
Employees in the Offering.

6. Payroll Deductions.

(a) At the time a Participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount from one percent (1%) to ten percent (10%) of the
Compensation, up to a maximum of $25,000 in any Offering Period, which he or she
receives on each pay day during the Offering Period.

(b) All payroll deductions made for a Participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only.
Except as described in Section 5(a) hereof, a Participant may not make any
additional payments into such account.

(c) A Participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof. A Participant may not make any changes to the
rate of his or her payroll deductions during the period starting on the day
immediately following the Enrollment Deadline for an Offering Period and running
through the end of the applicable Offering Period.

 

6



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c) hereof, the Company may decrease
a Participant’s payroll deductions to zero percent (0%) at any time during an
Offering Period.

(e) At the time the Option is exercised, in whole or in part, or at the time
some or all of the Ordinary Shares issued under the Plan are disposed of, the
Participant must make adequate provision for the Company’s federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
Option or the disposition of the Ordinary Shares. At any time, the Company may,
but shall not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Ordinary
Shares by the Employee.

7. Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted an
Option to purchase on the Exercise Date for such Offering Period (at the
applicable Purchase Price) up to a number of Ordinary Shares determined by
dividing such Participant’s payroll deductions accumulated prior to such
Exercise Date and retained in the Participant’s account as of the Exercise Date
by the applicable Purchase Price; provided, however, that in no event shall a
Participant be permitted to purchase during each Offering Period more than two
thousand five hundred (2,500) Ordinary Shares (subject to any adjustment
pursuant to Section 19); and provided, further, that such purchase shall be
subject to the limitations set forth in Sections 3(c) and 13 hereof. The
Administrator may, for future Offering Periods, increase or decrease, in its
sole discretion, the maximum number of Ordinary Shares a Participant may
purchase during each Offering Period. Exercise of the Option shall occur as
provided in Section 8 hereof, unless the Participant has withdrawn pursuant to
Section 10 hereof or otherwise becomes ineligible to participate in the Plan.
The Option shall expire on the last day of the Offering Period.

8. Exercise of Option.

(a) Unless a Participant withdraws from the Plan as provided in Section 10
hereof or otherwise becomes ineligible to participate in the Plan, such
Participant’s Option to purchase Ordinary Shares shall be exercised
automatically on the Exercise Date, and the maximum number of whole Ordinary
Shares subject to the Option shall be purchased for such Participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares shall be purchased; any payroll deductions
accumulated in a Participant’s account which are not sufficient to purchase a
full share shall be either retained in the Participant’s account for the
subsequent Offering Period, or refunded to the Participant within sixty
(60) days following the end of the applicable Offering Period, to be determined
by the Administrator (in its sole discretion). During a Participant’s lifetime,
a Participant’s Option to purchase shares hereunder is exercisable only by him
or her.

(b) Where a Participant’s payroll deductions are made in a currency other than
U.S. dollars, such contributions will be converted into U.S. dollars on the
Exercise Date using an exchange ratio determined by the Administrator in its
discretion.

(c) If the Administrator determines that, on a given Exercise Date, the number
of shares with respect to which Options are to be exercised may exceed (i) the
number of Ordinary Shares that were available for sale under the Plan on the
Enrollment Date of the applicable Offering Period, or

 

7



--------------------------------------------------------------------------------

(ii) the number of shares available for sale under the Plan on such Exercise
Date, the Administrator may in its sole discretion (x) provide that the Company
shall make a pro rata allocation of the Ordinary Shares available for purchase
on such Enrollment Date or Exercise Date, as applicable, in as uniform a manner
as shall be practicable and as it shall determine in its sole discretion to be
equitable among all Participants exercising Options to purchase Ordinary Shares
on such Exercise Date, and continue all Offering Periods then in effect, or
(y) provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all Participants exercising Options to
purchase Ordinary Shares on such Exercise Date, and terminate any or all
Offering Periods then in effect pursuant to Section 20 hereof. The Company may
make pro rata allocation of the shares available on the Enrollment Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company’s shareholders subsequent to such Enrollment Date. The balance of the
amount credited to the account of each Participant which has not been applied to
the purchase of Ordinary Shares shall be paid to such Participant in one lump
sum in cash as soon as reasonably practicable after the Exercise Date, without
any interest thereon.

9. Deposit of Shares. As promptly as practicable after each Exercise Date on
which a purchase of Ordinary Shares occurs, but in no event later than sixty
(60) days after the applicable Exercise Date, the Company may arrange for the
deposit, into each Participant’s account with any broker designated by the
Company to administer this Plan, of the number of Ordinary Shares purchased upon
exercise of Participant’s Option.

10. Withdrawal.

(a) A Participant may withdraw all but not less than all of the payroll
deductions credited to Participant’s account and not yet used to exercise
Participant’s Option under the Plan by giving written notice to the Company in
the form prescribed by the Company for use under the Plan at least five business
days prior to an Exercise Date or such other deadline as is determined by the
Administrator. All of the Participant’s payroll deductions credited to the
Participant’s account during the Offering Period shall be paid to such
Participant as soon as reasonably practicable after receipt of notice of
withdrawal and such Participant’s Option for the Offering Period shall be
automatically terminated (but in no event more than sixty (60) days thereafter),
and no further payroll deductions for the purchase of Ordinary Shares shall be
made for such Offering Period. If a Participant withdraws from an Offering
Period, payroll deductions shall not resume at the beginning of the succeeding
Offering Period unless the Participant delivers to the Company a new
subscription agreement.

(b) A Participant’s withdrawal from an Offering Period shall not have any effect
upon the Participant’s eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.

11. Termination or Transfer of Employment. Upon a Participant’s ceasing to be an
Eligible Employee, for any reason, the Participant shall be deemed to have
elected to withdraw from the Plan and the payroll deductions credited to such
Participant’s account during the Offering Period, up to the date of such
termination of employment, shall be paid to such Participant or, in the case of
the Participant’s death, to the person or persons entitled thereto under
Section 15 hereof, as soon as reasonably practicable and such Participant’s
Option for the Offering Period shall be automatically terminated. If a
Participant transfers employment from the Company or any Designated Subsidiary
participating in the Section 423 Component to any Designated Subsidiary
participating in the Non-Section 423 Component, such transfer

 

8



--------------------------------------------------------------------------------

shall not be treated as a termination of employment, but he or she shall
immediately cease to participate in the Section 423 Component; however, any
Contributions made for the Offering Period in which such transfer occurs shall
be transferred to the Non-Section 423 Component, and such Participant shall
immediately join the then current Offering under the Non-Section 423 Component
upon the same terms and conditions in effect for his or her participation in the
Section 423 Component, except for such modifications otherwise applicable for
Participants in such Offering. A Participant who transfers employment from any
Designated Subsidiary participating in the Non-Section 423 Component to the
Company or any Designated Subsidiary participating in the Section 423 Component
shall not be treated as terminating his or her employment and shall remain a
Participant in the Non-Section 423 Component until the earlier of (i) the end of
the current Offering Period under the Non-Section 423 Component, or (ii) the
Enrollment Date of the first Offering Period in which he or she is eligible to
participate following such transfer. Notwithstanding the foregoing, the
Administrator may establish different rules to govern transfers of employment
between companies participating in the Section 423 Component and the
Non-Section 423 Component, consistent with the applicable requirements of
Section 423 of the Code.

12. Interest. No interest shall accrue on the payroll deductions or lump sum
contributions of a Participant in the Plan.

13. Shares Subject to Plan.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum initial number of Ordinary Shares
which were available for sale under the Plan was eight million
(8,000,000) shares. In addition to the foregoing, subject to Section 19 hereof,
commencing on the first day of the Company’s 2012 fiscal year and on the first
day of each fiscal year thereafter during the term of the Plan, the number of
Ordinary Shares which shall be made available for sale under the Plan shall be
increased by that number of Ordinary Shares equal to the least of (i) one
percent (1%) of the Company’s outstanding Ordinary Shares on such date, (ii) two
million (2,000,000) shares or (iii) a lesser amount determined by the Board.
Notwithstanding the foregoing, in no event shall the aggregate number of
Ordinary Shares reserved for issuance under the Plan, during the term of the
Plan, exceed twenty-four million (24,000,000) Ordinary Shares during the term of
the Plan, subject to adjustment as provided in Section 19 hereof. For periods
prior to February 1, 2016, references to the Company in this paragraph shall be
deemed to mean Avago Technologies Limited (“Avago”) and references to the Board
in this paragraph shall be deemed to mean the board of directors of Avago.

(b) If any Option granted under the Plan shall for any reason terminate without
having been exercised, the Ordinary Shares not purchased under such Option shall
again become available for issuance under the Plan. The Ordinary Shares subject
to the Plan may be unissued shares or reacquired shares, bought on the market or
otherwise.

(c) With respect to Ordinary Shares subject to an Option granted under the Plan,
a Participant shall not be deemed to be a shareholder of the Company, and the
Participant shall not have any of the rights or privileges of a shareholder,
until such Ordinary Shares have been issued to the Participant or the
Participant’s nominee following exercise of the Participant’s Option. No
adjustments shall be made for dividends (ordinary or extraordinary, whether in
cash securities, or other property) or distribution or other rights for which
the record date occurs prior to the date of such issuance, except as otherwise
expressly provided herein.

 

9



--------------------------------------------------------------------------------

14. Administration.

(a) The Plan shall be administered by the Board unless and until the Board
delegates administration to a Committee as set forth below. The Board may
delegate administration of the Plan to a Committee comprised of two or more
members of the Board, each of whom is a “non-employee director” within the
meaning of Rule 16b-3 which has been adopted by the United States Securities and
Exchange Commission under the United States Securities Exchange Act of 1934, as
amended, and which is otherwise constituted to comply with applicable law, and
the term “Committee” shall apply to any persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise, subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. Each member of the Committee
shall serve for a term commencing on a date specified by the Board and
continuing until the member dies or resigns or is removed from office by the
Board. References in this Plan to the “Administrator” shall mean the Board
unless administration is delegated to a Committee or subcommittee, in which case
references in this Plan to the Administrator shall thereafter be to the
Committee or subcommittee.

(b) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power to interpret the Plan and the terms of the
Options and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. Subject to Section 24, the Administrator shall have the
discretion to include any restriction or limitation regarding Shares purchased
pursuant to the Plan based on such factors as the Administrator, in its sole
discretion, shall determine. The Administrator at its option may delegate its
duties hereunder, including duties under Section 5(a) hereof, and may utilize
the services of an agent to assist in the administration of the Plan, including
establishing and maintaining an individual securities account under the Plan for
each Participant. In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan. For the avoidance of doubt, the Administrator shall have the exclusive
authority to determine which Designated Subsidiaries shall participate in the
Non-Section 423 Component and which shall participate in the Section 423
Component.

(c) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Board, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the Options, and all members of the Board shall be fully protected
by the Company in respect to any such action, determination, or interpretation.

15. Designation of Beneficiary.

(a) Subject to applicable law, a Participant may file a written designation of a
beneficiary who is to receive any shares and cash, if any, from the
Participant’s account under the Plan in the event of such Participant’s death
subsequent to an Exercise Date on which the Option is exercised but prior to
delivery to such Participant of such shares and cash. In addition, subject to
applicable law, a

 

10



--------------------------------------------------------------------------------

Participant may file a written designation of a beneficiary who is to receive
any cash from the Participant’s account under the Plan in the event of such
Participant’s death prior to exercise of the Option. If a Participant is married
and the designated beneficiary is not the spouse, spousal consent shall be
required for such designation to be effective.

(b) Subject to applicable law, such designation of beneficiary may be changed by
the Participant at any time by written notice to the Company. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such Participant’s death,
the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the Participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

16. Transferability.

(a) Neither payroll deductions credited to a Participant’s account nor any
rights with regard to the exercise of an Option or to receive shares under the
Plan may be assigned, transferred, pledged or otherwise disposed of in any way
(other than by will, the laws of descent and distribution or as provided in
Section 15 hereof) by the Participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect, except that the Company may
treat such act as an election to withdraw funds from an Offering Period in
accordance with Section 10 hereof.

(b) Subject to Sections 19(c) and 19(d), no Ordinary Shares issued upon exercise
of an Option under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way by the Participant until the six (6) month anniversary of
the Exercise Date upon which such Ordinary Shares were purchased.
Notwithstanding the foregoing, in the event a Participant ceases to be an
Eligible Employee for any reason, this Section 16(b) shall no longer apply to
any Ordinary Shares then held by such Participant.

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions, provided, that
nothing in this Section 17 shall diminish the Company’s obligations pursuant to
Section 8(a) hereof.

18. Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares purchased and the remaining cash
balance, if any.

19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. In the event that any dividend or other
distribution, reorganization, merger, consolidation, combination, repurchase, or
exchange of Ordinary Shares or other securities of the Company, or other change
in the corporate structure of the Company affecting the Ordinary Shares occurs
such that an adjustment is determined by the Administrator (in its sole
discretion) to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Administrator shall, in such manner as it may deem equitable, adjust
the number and class of Ordinary Shares which have been authorized for issuance
under

 

11



--------------------------------------------------------------------------------

this Plan but have not yet been placed under Option, the number of shares
subject to the Plan and limitations provided in Section 13, the maximum number
of shares each Participant may purchase each Offering Period (pursuant to
Section 7), the number and class of Ordinary Shares covered by each outstanding
Option, the purchase price per share of Ordinary Shares covered by each Option
which has not yet been exercised.

(b) Equity Restructuring. In connection with the occurrence of any Equity
Restructuring, and notwithstanding anything to the contrary in Section 19(a),
the number and type of securities subject to each outstanding Option and the
purchase price per share thereof, if applicable, will be equitably adjusted by
the Administrator. The adjustments provided under this Section 19(b) shall be
nondiscretionary and shall be final and binding on the affected Participants and
the Company.

(c) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. In addition, the
restrictions on transferability set forth in Section 16(b) shall immediately
lapse. The New Exercise Date shall be before the date of the Company’s proposed
dissolution or liquidation. The Administrator shall notify each Participant in
writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s Option has been changed to the New
Exercise Date and that the Participant’s Option shall be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

(d) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent Option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, any Offering Period
then in progress shall be shortened by setting a New Exercise Date and any
Offering Periods then in progress shall end on the New Exercise Date. The New
Exercise Date shall be before the date of the Company’s proposed sale or merger.
In addition, the restrictions on transferability set forth in Section 16(b)
shall immediately lapse. The Administrator shall notify each Participant in
writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s Option has been changed to the New
Exercise Date and that the Participant’s Option shall be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

20. Amendment or Termination.

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 19 hereof, no such termination can affect
Options previously granted, provided that an Offering Period may be terminated
by the Board if the Board determines that the termination of the Offering Period
or the Plan is in the best interests of the Company and its shareholders. Except
as provided in Section 19 and this Section 20 hereof, no amendment may make any
change in any Option theretofore granted which adversely affects the rights of
any Participant without the consent of such Participant. To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision),
with respect to the Section 423 Component, or any other applicable law,
regulation or stock exchange rule, the Company shall obtain shareholder approval
of any such amendment to the Plan in such a manner and to such a degree as
required by Section 423 of the Code or such other law, regulation or rule.

 

12



--------------------------------------------------------------------------------

(b) Without shareholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Ordinary Shares for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

(c) In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

(i) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(ii) shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

(iii) allocating Ordinary Shares.

Such modifications or amendments shall not require shareholder approval or the
consent of any Participants.

21. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

22. Conditions To Issuance of Shares. The Company shall not be required to issue
or deliver any certificate or certificates for Ordinary Shares purchased upon
the exercise of Options prior to fulfillment of all the following conditions:

(a) The admission of such shares to listing on all stock exchanges, if any, on
which is then listed; and

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The payment to the Company of all amounts which it is required to withhold
under federal, state or local law upon exercise of the Option; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

 

13



--------------------------------------------------------------------------------

23. Term of Plan. The original Employee Stock Purchase Plan became effective on
the Effective Date, and the First Amended and Restated Plan became effective on
June 2, 2010. The Plan as amended and restated herein shall become effective as
of March 15, 2016. The Plan shall be in effect until July 27, 2019 (the tenth
(10th) anniversary of the date of the initial adoption of the original Employee
Stock Purchase Plan by the Board) unless sooner terminated under Section 20
hereof.

24. Equal Rights and Privileges. All Eligible Employees of the Company (or of
any Designated Subsidiary) granted Options pursuant to an Offering under the
Section 423 Component will have equal rights and privileges so that the
Section 423 Component of this Plan qualifies as an “employee stock purchase
plan” within the meaning of Section 423 of the Code or applicable Treasury
regulations thereunder. Any provision of the Section 423 Component of this Plan
that is inconsistent with Section 423 or applicable Treasury regulations will,
without further act or amendment by the Company, the Board or the Administrator,
be reformed to comply with the equal rights and privileges requirement of
Section 423 or applicable Treasury regulations. Eligible Employees participating
in the Non-Section 423 Component of this Plan need not have the same rights and
privileges as Eligible Employees participating in the Section 423 Component.

25. No Employment Rights. Nothing in the Plan shall be construed to give any
person (including any Eligible Employee or Participant) the right to remain in
the employ of the Company, a Parent or a Subsidiary or to affect the right of
the Company, any Parent or any Subsidiary to (i) terminate the employment of any
person (including any Eligible Employee or Participant) at any time, with or
without cause, or (ii) terminate or amend the Plan or any Offering Period in
accordance with Section 20 hereof, in each case, subject to applicable law.

26. Notice of Disposition of Shares. Each Participant shall give prompt notice
to the Company of any disposition or other transfer of any Ordinary Shares
purchased upon exercise of an Option granted pursuant to an Offering under the
Section 423 Component of the Plan if such disposition or transfer is made:
(a) within two (2) years from the Enrollment Date of the Offering Period in
which the shares were purchased or (b) within one (1) year after the Exercise
Date on which such shares were purchased. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by the Participant
in such disposition or other transfer.

27. Rules Particular To Specific Countries. Notwithstanding anything herein to
the contrary, the terms and conditions of the Plan with respect to Participants
who are tax residents of a particular country or who are foreign nationals or
employed in non-U.S. jurisdictions may be subject to an addendum to the Plan in
the form of an appendix or sub-plan (which appendix or sub-plan may be designed
to govern Offerings under the Section 423 Component or the Non-Section 423
Component, as determined by the Administrator). To the extent that the terms and
conditions set forth in an appendix or sub-plan conflict with any provisions of
the Plan, the provisions of the appendix or sub-plan shall govern. The adoption
of any such appendix or sub-plan shall be pursuant to Section 17 above. Without
limiting the generality of the foregoing, the Administrator is specifically
authorized to adopt rules and procedures, with respect to Participants who are
who are foreign nationals or employed in non-U.S. jurisdictions, regarding the
exclusion of particular Subsidiaries from participation in the Plan, eligibility
to participate, the definition of Compensation, handling of payroll deductions
or other contributions by Participants, payment of interest, conversion of local
currency, data privacy security, payroll tax, withholding procedures,
establishment of bank or trust accounts to hold payroll deductions or
contributions,

 

14



--------------------------------------------------------------------------------

determination of beneficiary designation requirements, and handling of stock
certificates. The Administrator also is authorized to determine that, to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f), the terms of an
Option granted under the Plan or an Offering to citizens or residents of a
non-U.S. jurisdiction will be less favorable than the terms of Options granted
under the Plan or the same Offering to Employees resident solely in the U.S. To
the extent any appendix, sub-plan or changes thereto approved by the
Administrator are inconsistent with the requirements of Section 423 of the Code
or would jeopardize the tax-qualified status of the Section 423 Component, the
Designated Subsidiaries affected thereby shall be considered Designated
Subsidiaries in a separate Offerings under the Non-Section 423 Component instead
of the Section 423 Component.

28. Governing Law. The validity and enforceability of this Plan shall be
governed by and construed in accordance with the laws of the State of California
without regard to otherwise governing principles of conflicts of law.

29. Section 409A. The Section 423 Component of the Plan and the Options granted
pursuant to Offerings thereunder are intended to be exempt from the application
of Section 409A. Neither the Non-Section 423 Component nor any Option granted
pursuant to an Offering thereunder is intended to constitute or provide for
“nonqualified deferred compensation” within the meaning of Section 409A.
Notwithstanding any provision of the Plan to the contrary, if the Administrator
determines that any Option granted under the Plan may be or become subject to
Section 409A or that any provision of the Plan may cause an Option granted under
the Plan to be or become subject to Section 409A, the Administrator may adopt
such amendments to the Plan and/or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions as the Administrator determines are necessary or appropriate
to avoid the imposition of taxes under Section 409A, either through compliance
with the requirements of Section 409A or with an available exemption therefrom.

 

15